DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims and arguments filed on October 6, 2020 have been received and entered. Claims 1-4, 29, 42-44, 51, 53-58, 60-61 have been amended, while claims 25-26, 30-39 have been canceled. The status identifier of claim 50 is incorrect. Applicant should correct the status identifier of claim 40 as previously presented. The Van Dijik’s declaration filed on October 6, 2021 has been received and considered. The objection to claims 51-61 are withdrawn in view amendment to the claims.  Claims 1-24, 27-29, 40-62 and 63 are pending in the instant application. 

Priority
It is noted that instant application is continuation of application no 13/310431, filed on December 2, 2011, which is a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.

Election/Restrictions
Applicant’s election of Claims 1-6, 8-22 and 25-26 (group II) in the reply filed on December 28, 2017 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration election of species requirement between different species of isolating (a)-(d) is hereby withdrawn and all the non-elected species are hereby rejoined with the elected species. Claims 7, 23-24, 42-46 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2017. It is noted that claim 42-46 will be considered for rejoined once an allowable subject matter is 

Claims 1-6, 8-22 27-29, 40-41, 47-63 are under consideration.

	 
Claim Objections
Claims 62-63 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 27-28. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). Applicant is advised that should claims 27-28 be found allowable, claims 62-63 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
New & Maintained-Claim Rejections - 35 USC § 103- necessitated by amendments 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-6,  8-22, 27-28, 62 and 63  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/20003)/ Green et al (US Patent application no 20110236378, EFD 10/01/2008 or WO/2010/039900, EFD, 10/01/2008, art of record),  Wallace et al. (Cell, 2007 128: 197-20)/ Schlake et al  (Biochemistry 33, 12746-12751, 1994), Yusa et al (Nat Methods 2009, 6:363-369) and Lambert et al ((Breeding Strategies for Maintaining Colonies of Laboratory Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS). Applicant’s amendments to claim 2-4 necessitated new grounds of the rejection in view of Lambert.
With respect to claims 1, 8-22, 25-26, 27, 39, Murphy et al teach a method of replacing, in whole or in part, in an isolated mouse embryonic cell, an endogenous immunoglobulin variable region gene locus with the homologous or orthologous human immunoglobulin variable gene locus comprising:  a) obtaining a large cloned genomic fragment greater than 20 kb 
Claims 2-6 recite are included in the rejection to the extent the claims embrace breeding the mouse generated from method of claim 1 with another mouse (see indefinite rejection). Murphy et al teach e) introducing the mouse embryonic stem cell of (d) into a blastocyst; and f) introducing the blastocyst of (e) into a surrogate mother for gestation (see col. 8, lines 49-52). In another preferred embodiment a mouse is produced from the embryonic stem cells described 
	Regarding claims 8-9, 12-14, Murphy et al  teach that the method comprises  steps (e) through (h) that are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus (see col. 35, claim 9). It is disclosed that the inclusion of lox511 in LTVEC2 will allow for the insertion of additional human V gene segments into the hybrid locus. One approach would be to use bacterial homologous recombination to flank a large genomic DNA clone containing many additional human V gene segments with lox511 and loxP sites. Co-transformation of such a modified large genomic DNA clone into double targeted ES cells with a plasmid that transiently expresses CRE recombinase will result in the introduction of the additional V gene segments by cassette exchange (see col. 26, lines 43-53). With respect to claims 10-11, Murphy contemplates repeating  steps (e) through (h) until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus (see claim 9). Accordingly, the invention contemplates replacement of the murine locus, in whole or in part, with each integration via homologous recombination that would encompass fragment greater than 100kb (see figure 4A~200-300kb,  and  col. 27, lines 47-49). 
	With respect to claim 16, Murphy et al teach large insert (BAC) clones spanning the entire VDJ region of the human heavy chain locus are isolated (FIG. 4A). The sequence of this entire region is available in the following GenBank files (AB019437, AB019438, AB019439, AB019440, AB019441, X97051 and X54713) (see col. 25, lines 50-54).
	Regarding claim 17, Murphy teaches transforming mouse ES cells by standard techniques, for example, electroporation, with linearized LTVEC1, and neomycin resistant colonies will be screened for correct targeting using a MOA assay )see col. 26, lines 3-6). It is further disclosed that the correctly targeted ES cells resulting from this transformation will hereafter be referred to as "double targeted ES cells" (see col. 26, lines 26-31). 
Regarding claims 21-22, 62-63, Murphy contemplate replacing whole endogenous immunoglobulin variable region gene segment with corresponding human gene locus that would encompass all the unrearranged human VH, all human DH and all human JH gene segments (see page 9, lines 35-35, page 10, lines 1, page 13, lines 22, 25-28).

	Regarding claims 1, 8-11, 18-28, Green et al teach a method of producing an antibody producing mammals whose endogenous immunoglobulin (lg) V, (D) and J genes are replaced by their human orthologs using homologous recombination in embryonic stem cells by using BACs carrying large portions of the human V, D and J genes and flanked by appropriate homology targeting DNA so as to facilitate high-frequency homologous recombination into the endogenous IgH locus. This can be done in a single replacement in each Ig locus, by sequential ("walking") E. coli as outlined above to facilitate homologous recombination in mammalian cells, including ES cells, and therein leaving the human V-D-J genes operably linked to downstream mouse constant region loci (see page 50, lines 1-7) (limitation of claim 8).
	Regarding claims 2, 23, Green et al disclose that after engineering the Ig loci into homologous recombination-competent cells replace portions or all of the endogenous Ig loci, genetically engineered. It is further disclosed that the mouse with modified IgH and IgL loci can be bred to produce homozygous IgH and IgL (either IgK or IgA-). Multi-stage breeding would produce animals homozygous for modified IgH, IgK and IgA- loci (see page 34, lines 23-25). Green disclose producing an antibody that specifically binds to a target antigen comprising immunizing a knock-in non-human mouse according to the invention with the target antigen and recovering the antibody that comprises a human Ig heavy or light chain, or a portion thereof (see page 11, lines 28 to page 12 lines 1-2) (limitation of claim 23).  Green specifically disclose immunizing the mouse carrying the modified loci (page 36, lines 28-29). It is further disclosed that antigen-specific repertoires can be recovered from immunized mice by hybridoma technology, single-cell RT-PCR for selected B cells, by antibody display technologies, and other methods known in the art (see page 37, lines 5-7). Green disclose that the human variable regions of the mAbs can be recovered and sequenced by standard methods. Either before or after 
	With respect to claims 12, 14, Green et al teach using lox P site and Cre recombinase to selectively introduce a lox-site carrying exogenous DNA into a lox-P site already incorporated into the engineered Ig loci. In this way, additional DNA content can be introduced into the engineered loci (see page 52, lines 3-6). Regarding claim 13, Green et al teach BACs containing the desired Ig loci gene segments are used to incorporate this genetic information into the target cell via homologous recombination (see page 33, lines21-23). Regarding claim 17, Green et al teach identification of ES cells, that are the result of homologous recombination, a series of selection and screening procedures followed by molecular analyses are employed (Figures 1, 2 and 3). First, the cells are grown in the presence of a drug for which at least one drug-resistance gene is represented on the introduced BAC so as to select for cells that are stably carrying the BAC (see page 56, lines 21-26). 
	Murphy or Green differ from claimed invention by not explicitly disclosing inserting human heavy chain variable region using recombinase-mediated cassette exchange (RMCE) or one or more insertion events utilizes site specific recombination without LoxP footprint.
The deficiency is cured by Wallace who reported specific targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse (see figure 1-3). Wallace et al disclose method that is based on using two heterospecific and incompatible RTs in the transfected plasmid which can recombine with compatible RT sites on the chromosome resulting in the swap of one piece of DNA for another--or a cassette exchange. Wallace disclose insertion of non-interacting (heterospecific) lox recombination sites (loxP and lox511) into positions (in the Dist and q genes, respectively) flanking the globin regulatory domain in the mouse ES cell 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Figure 3. Targeting into BAC 344L6
(A) Vector used to insert a I-SceI/loxP/PGK-Tn905hyg/loxP/Hprt-D50 /frt cassette into human DIST gene intron 4. (B) Vector used to insert a lox511/
PGK-Tn905neo/MC1tk/I-SceI cassette into human q gene intron 2. (C) Vector with 120 nucleotides total homology used to replace the lox511 site
in the BAC vector backbone with a PGK-EM7bsd cassette. The a globin cluster contained in the BAC is shown (not to scale). (D) Vector used to delete
HS -40 within the PROX gene (C16orf35), replacing it with a frt-F3/PGK-EM7puro/frt-F3 cassette. (E) HindIII digests (0.8% gel) of BAC DNAs at each
stage of retrofitting: BAC 344L6 (lane 1), DIST targeted (lane 2), DIST and human q double targeted (lane 3), triple targeted in which BAC vector backbone lox511 site is deleted (lane 4), triple targeted with the HS -40 regulatory element deleted (lane 5). (F) Southern blot analysis of HindIII BAC
digested DNA hybridized with probes A–E showing the expected size changes from each progressive modification. Symbols: exons, gray rectangles
(some numbered); noncoding regions and introns, narrow gray rectangles; Hprt-D50 segment, red box (pointed end indicating polyadenylation addition
site, blunt end the break in intron sequence); BAC sequences, black lines, or blue lines for the 60 nucleotide (n) homologous sequences. Other symbols as in Figure 2. Restriction enzymes used to generate the homologous ends of the targeting vectors are indicated in (A), (B) and (D); in (C) this was AscI. (from Wallace et al ).

In the presence of Cre recombinase, reciprocal exchange of sequence between the BAC and mouse chromosome should occur since only the compatible loxP/loxP and lox511/lox511 sites will recombine and thus result in replacement of the entire mouse regulatory region in the ES cell genome with the corresponding human region (Figure 1).Wallace et al successfully performed efficient chromosomal targeting, including integration of BAC inserts of greater than 50 kb (see above). Thus, Wallace teaches stringent selection strategies that include use of split markers as well as positive and counter-selection markers to achieve RMCE. This is further supported by the teaching of Schlake who reported using Cre-lox recombination with positive selection. Schlake discloses that the double-reciprocal crossover can be mediated by two different sets of FRT sites. If these sites are in a strategically favorable position, they can mediate the exchange of expression cassettes completely excluding the prokaryotic vector sequences (Figures 2 and 4). Therefore, such a procedure avoids the negative effects these vector sequences can exert, leading to expression levels that are a true reflection of the chromosomal surroundings (see page 12750, col. 2, para. 2). However, Wallace/ Schlake differ from claimed invention by not disclosing removing non-genomic footprint. 

Yusa et al discloses transgene-free cells could be identified by negative selection. piggyBac excised without a footprint, leaving the iPSC genome without any genetic alteration (abstract). Yusa et al disclose puΔtk cassette that serves as a negative selection marker for later transposon removal. These expression cassettes together with puΔtk were flanked by the terminal repeats of the piggyBac transposon (see figure 1). It is further disclosed that once excised, only 50% of transposons re-integrate into the genome. Yusa used the human herpes virus thymidine kinase (HSV tk)-fialuridine (FIAU) selection system to select transposon-free cells after transfection of piggyBac transposase–expressing plasmid (page 366. Col. 2, last para.)
Therefore, it would have been prima facie obvious for a person of ordinary skill to insert human heavy chain variable region in mouse endogenous IgH heavy chain locus using repeated homologous recombination targeting of LTVEC as disclosed in Murphy/Green to build up locus form the 3’ proximal end by using different selection markers with each subsequent targeting using alternate markers and removing the preceding marker at each step and then deleting the remainder of mouse V region between two site specific recombination sites that are introduced at the opposite end using the Cre-lox recombination with positive selection as discussed in Schlake/Wallace and removing the selection cassettes from the locus using piggyBac transposase with negative selection as suggested by Yusa, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that very large deletions bad been achieved by site-specific recombination (see supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported larger deletion that could be achieved using Cre-lox recombinases. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

s 29, 47-53, 56-60 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/20003)/ Green et al (US Patent application no 20110236378, EFD 10/01/2008 or WO/2010/039900, EFD, 10/01/2008), Wallace et al. (Cell, 2007 128: 197-20)/ Schlake et al  (Biochemistry 33, 12746-12751, 1994), Yusa et al (Nat Methods 2009, 6:363-369), Lambert et al ((Breeding Strategies for Maintaining Colonies of Laboratory Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS) as applied above for claim 1, and further in view of Tanamachi et al. (W02007/117410, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS), as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS).
The teaching of Murphy /Green, Wallace/ Schlake and Yusa/ Schlake have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly disclosing that the (i) a chimeric J/C intron comprising human JC intronic DNA contiguous with said 3'-most human JH gene segment and mouse JC intronic DNA, and wherein said human JC intronic DNA joins said mouse JC intronic DNA at a human/mouse chimeric DNA junction, and (ii) wherein said human 3 '-most JH gene segment is less than 2 kb upstream of said chimeric junction. 
Tanamachi cure the deficiency by providing proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). It is noted that the transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human 
This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each" and "[t]he last may be a matter of convenience where there is a convenient restriction site in the intron from the two sources" (col. 3, 11. 52-62). Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cmu exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1 A).
Therefore, it would have been prima facie obvious for a person of ordinary skill to insert human heavy chain variable region in mouse endogenous IgH heavy chain locus using repeated homologous recombination targeting of LTVEC as disclosed in Murphy/Green to build up locus form the 3’ proximal end by using different selection markers with each subsequent targeting using alternate markers and removing the preceding marker at each step and then deleting the remainder of mouse V region between two site specific recombination sites that are introduced at the opposite end using the Cre-lox method with positive selection as disclosed in Wallace/ Schlake  and removing the  selection cassettes from the locus using piggyBac transposase with negative selection as suggested by Yusa,  as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. Further, Absent evidence of criticality of human JC intron comprising a truncated DNA segment of human DNA naturally-associated and contiguous with and located immediately 3' to a human JH6 segment and a truncated mouse JC intron would merely be a design choice to an artisan particularly since truncated human and/or truncated mouse JC intron is expected to function is same manner as full length human JC. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that very large deletions bad been achieved by site-specific recombination (see supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported (i) larger deletion that could be achieved using Cre-lox recombinases and (ii) immunoglobulin chains could effectively expressed from constructs that link human variable and mouse constant region sequences via a chimeric J/C intron. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

	Claim 1, 15-16, 29, 54-55  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/20003)/ Green et al (US Patent application no 20110236378, EFD 10/01/2008 or WO/2010/039900, EFD, 10/01/2008), Wallace et al. (Cell, 2007 128: 197-20)/ Schlake et al  (Biochemistry 33, 12746-12751, 1994).  Yusa et al (Nat Methods 2009, 6:363-369), Lambert et al (Breeding Strategies for Maintaining Colonies of Laboratory Mice: A Jackson Laboratory Resource Manual, 2007, 1-25, IDS),    Tanamachi et al. (W02007/117410, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) , and further in view of Valenzuela et al (Nature Biotechnology, 2003, 652-659, IDS), and further in view of Bates et al, JEM, 204, 13, 3247-3256, 2007, IDS),NCBI m37, April 2007 ENSEMBL Release 55.37h for the mouse C57BL/6J strain.
	The teaching of Murphy /Green, Lambert, Wallace, Yusa/ Schlake, Tanamachi, Aguilera and Morrison have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly disclosing that the (i) inserted human DNA comprises human VH, D, and JH gene segments from 2 or more different human genomes and (ii) serial insertions of human VH, D, and JH gene segments is in the mouse genome between coordinates 114,667,091 and 114,665,190 of mouse chromosome 12.
 Bates demonstrated that the chromosomal position of a VH gene segment within the IgHC locus rather than VH gene- associated sequences greatly influences the frequency, order, and cell-type specificity of its rearrangement. Emu, the only known enhancer in the IH region of the locus, is required to 
	Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would combine the teachings of Green, Murphy, Wallace, Bates et al and NCBI genomic sequence database to reduce the rearrangement of endogenous VDJ regions with endogenous C regions when producing chimaeric antibodies in the transgenic mice by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region as suggested by in prior art and maintaining the VDJ regions using the method taught by Green and Murphy as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. Additionally, insertion of human variable DNA between the mouse constant region and the last, 3'mouse J -that is, in the presence of endogenous immunoglobulin DNA would implicitly be located at the coordinates claimed or would be obvious modification of known method of site specific insertion taught by NCBI accession numbers , Green and Murphy. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that increasing the distance between these regions and the endogenous C region would result in reduced rearrangement between the two regions (see supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required .

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicants disagree with the rejection arguing base claim 1 incorporates the limitation of claim 39 that is not disclosed in prior art. Applicant argues that In the case of the instant claims directed to a method of generating a transgenic mouse wherein the mouse comprises a chimeric JC intron comprising mouse JC intronic DNA that is truncated must be taught or suggested by the prior art. Applicant argues that Murphy does not teach a method of making the recited mouse of claim 29, wherein “said mouse JC intronic DNA is truncated”, emphasis added. Applicant attaches the Expert declaration by Dr. Marcus van Dijk filed under 37 CFR 1.132. The van Dijk expert declaration details both (i) the genotypic difference between the instantly recited chimeric IgH locus comprising a chimeric JC intron in which the mouse JC intronic DNA is truncated vs the chimeric IgH locus of the Murphy mouse comprising a chimeric JC intron in which the mouse JC intronic DNA is not truncated; and (ii) his view that due to the paucity of information regarding regulation of VDJ rearrangement and expression in 2001, Murphy (2001) took a conservative approach to constructing the chimeric IgH locus involving precise replacement of mouse with human V/D/J gene segments in order to keep the remainder of the endogenous IgH locus intact, including the mouse JC intron, as a means to ensure its regulatory features were not disrupted. Applicant in part rely on the declaration to argue that Murphy teaches preserving the entire mouse JC intron upstream of Emu (para. 8-12 of the declaration and figure 4 of the specification). Applicant argues that because there is a direct substitution of human VDJ for the equivalent regions of the mouse loci all the sequence necessary for proper transcription (see para. 13 of the declaration). The cited secondary references do not provide a teaching or suggestion of methods of making the instantly recited mouse, particularly with its chimeric IgH locus comprising truncated mouse JC intronic DNA. That is, none of the cited secondary reference make up for Murphy’s lack of teaching all the claim limitations. Specifically, Green et al.’s teaching of the replacement of a mouse immunoglobulin variable region gene locus with a 
On pages 24-26 of the applicant’s argument, Applicant notes the Tanamachi discloses a randomly inserted VDJ minilocus . Because of random insertion of the Tanamachi minilocus into the mouse genome, Applicant contends that Tanamachi cannot be proof of concept of a chimeric IgH construct comprising a JC intron comprising truncated mouse JC intronic DNA at an endogenous IgH locus because the randomly inserted Tanamachi minilocus is not under the same regulatory influences that apply to a chimeric IgH construct inserted at an endogenous IgH locus,. Applicant further argues that Morrison is not evidentiary of Tanamachi, since Morrison describes a cell line containing a vector encoding a rearranged human VDJ gene as opposed to Tanamachi’s transgenic mouse containing a randomly inserted IgH minilocus containing several unrearranged human V gene segments, unrearranged human D gene segments and unrearranged human JH gene segments. Applicant further argues that there is no “predictable results” that would be yielded by modifying the Murphy mouse as proposed by the Office Action.  Applicants’ arguments have been fully considered, but are not found persuasive.
As an initial matter, it is noted that claim 39 was inadvertently omitted from the statement of the statement of rejection, however, inclusion of claim 39 in the body of the rejection is evident from the discussion of claim 39 in the office action mailed on 04/06/2020 (see page 4, page 5, last two lines and page 6, para. 1). It is disclosed that the mouse of the double targeted ES cells can be injected into host blastocysts for the production of chimeric mice and breeding of resultant chimeric mice with mice expressing CRE recombinase early in development will result in deletion of the remainder of the mouse V region in the progeny. This alternative increases the likelihood that the hybrid heavy chain locus will be passed through the germline because it involves culturing the ES cells for fewer generations (see col. 26, lines 32-42). Murphy states that the final steps in producing the preferred mouse are “performing the equivalent variable 
Should applicant amend base claim to incorporate step of breeding the mouse of step (iii) with another said mouse to produce progeny comprising germline homozygous recombinant said IgH loci to produce subsequent progeny comprising germline homozygous recombinant IgH loci, instant obviousness rejection may be overcome pending further consideration.
In response to applicant’s argument that combination of references do not teach mouse JC intronic DNA is truncated in the mouse resulting from the process steps disclosed in prior art, it is noted that in Murphy is produced by in situ replacement of mouse variable region DNA with human variable region DNA, so that the inserted human variable region sequences occupy the position previously occupied by the mouse variable region sequences similar to the limitation of claim 5.  Murphy accomplishes the “direct, in situ replacement of the mouse variable region (VDJ/VJ) genes with their human counterparts” by utilizing “one or more steps” of integration via homologous recombination such that the human gene segments are integrated into the genome of a mouse ES cell (col.  20, lines 5-8, col. 46, lines 3-10, 15-19). Murphy specifically discloses homologous integration of “a large human insert spanning from human  V gene segments through the entire DJ region” and “a mouse homology arm containing the region immediately adjacent to, but not including, the mouse J segments” (see col. 46, lines 25-28). Murphy further teaches that the endogenous control elements, including the endogenous Eμ intronic enhancer, preferably remain intact, allowing for proper transcription, recombination and class switching (col. 20, lines 49-62). The “Emu” enhancer of Murphy is the same as the “Eμ” or “μ” enhancer recited in the claim. It is Examiner’s position that the chimeric IgH locus in the mouse of Murphy is limited to in situ replacement of endogenous heavy chain variable gene 
In response to applicant’s argument that Murphy teaches a fully mouse JC intron, it is noted that Murphy’s “immediately adjacent to” language identifies what portion of mouse sequence is included in the 3' mouse homology arm of the LTVEC1 targeting vector.  The DeFranco’s declaration explains, the presence of the “large human insert” of LTVEC1, including the entire human DJ region would have suggested to one of ordinary skill in the art that LTVEC1 and, ultimately, the J/C intron in the IgH locus of Murphy mouse, included at least some human intronic DNA. This would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene segment. Thus, it would have been obvious to one of ordinary skill in the art to  have cleaved sufficiently downstream of the 3' human JH gene segment such that at least some human intronic DNA would have been included. This is further evidence by post filing art of Murphy confirming the presence of human DNA in the J/C intron forming a chimeric JC intron (see Macdonald et al PNAS, 2014, 111, 14, 5147-5152, IDS, page 5148, col. 2, para. 1 and figure 1). Further, the Bradleys’ declaration filed in related US application no. 13/310431 Figure 1 of states “Tanamachi et al. contains most of, but not the entire mouse J/C intron. It is disclosed that the complete mouse JC intron of the C57B1/6 mouse is 5,783 base pairs in length according to database available today (GRCm38/mmlO) in length and derivable from Figure 1 of Tanamachi et al. Figure 1 of Tanamachi et al. lacks 94 base pairs of 5’ most, as defined by the NgoMIV site 94 bases after mouse JH4 (see para. 4 of the Bradley’s declaration filed on 9/12/2016 in 13/310431)”. Therefore, Tanamachi discloses a chimeric JC intron containing a truncated mouse JC intron in construct and that is capable of expressing chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region irrespective of where it is integrated in the genome. 
In response to applicant’s argument in part relying on the Dijk's declaration showing the presence of at least the entire mouse JC intron 5' of the Emu, it is noted that figure 4 described in Murphy is only exemplary method as there is no functional significance as one of skill in the art would recognize that the positioning of mouse/human chimeric junction immediately adjacent to the final human J segment in the targeting vector as arbitrary choice.  One of ordinary skill in the art would understand that placement of human/mouse DNA junction anywhere in the stretch of 
In response to applicant’s relying on Van Dijk’s declaration arguing Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development” (see para. 21-22 of the declaration), it is noted that Murphy as such do not emphasize criticality of maintaining entire JC intron. The teaching of Murphy in view of Tanamachi/ Morrison emphasizes to  not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience (also See DeFranco declaration, IDS, filed on 03/23/2021, para. 120).  The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. The DeFranco’s declaration discloses that intron sequences (whether chimeric or not) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. DeFranco emphasizes this basic understanding of RNA processing was known in the art as far back as in 1995 (see para 128 of the DeFranco’s declaration, IDS filed on 03/23/2021). The Van Dijk's declaration is deficient to the extent it fails to address how a truncated mouse JC intron would affect the human IgH variable gene segment from the mouse. In the instant mouse as claimed does not recite any phenotype or disclose any benefit by positioning the chimeric junction that could be placed anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgH JC intron comprising a truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus, with reasonable expectation of success. One of ordinary skill in the art would conclude that as long as the junction does not interrupt within the J/C intron, both preserves the intronic enhancer as in Murphy, Tanamachi that was considered otherwise a matter of convenience. 
In response to applicant’s argument relying on Van Dijk’s  declaration arguing that Tanamachi discloses mini-locus is not integrated and therefore is not subjected to endogenous mouse regulation of IgH locus (see para. 23 of the declaration),  it is emphasized that Murphy  teaches  a chimeric IgH locus comprising  a plurality of unrearranged human VH gene segments, a plurality of unrearranged human D segments and a plurality of unrearranged human JH segments upstream of a human and mouse JC intron which contained mouse mu enhancer and followed by a  mouse C gene segment at the endogenous IgH locus. Tanamachi is merely cited to support that chimeric JC intron containing human JC intron and a truncated mouse JC intron in construct is capable of expressing chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region irrespective of where it is integrated in the genome.
In response to applicant’s argument pertaining to Tanamachi as evident from Morrison, it is emphasized that it is Murphy who teaches that the chimeric JC intron. The reference of Tanamachi and Morrison  is applied to the extent the art teaches that the intronic region provides a convenient site for genetic engineering and for the joining of variable regions to diverse constant regions. Further, the chimeric intron as disclosed in Murphy is not expected to be a part of the final antibody molecule. Therefore, it would be obvious to one of ordinary skill in the art to genetically modify the intronic region without any impact on the functional properties of the resulting antibody (see Tanamachi). Further, all the cited references emphasized the importance to maintain endogenous mouse control elements including the mouse Eμ enhancer and therefore one ordinary skill in the art would have concluded the precise position of the chimeric junction regulatory elements residing outside of the coding sequences are retained, so maximizing the likelihood of maximal normal molecular and cellular function in vivo in response to antigen challenge (see page 18, para. 3).  The foregoing disclosure of Grosveld teaches a chimeric JC intron comprising human intronic JC DNA joined with mouse JC intronic DNA at a chimeric junction upstream of mouse regulatory sequence including enhancer, wherein the human JC intronic DNA is DNA that is naturally downstream of and contiguous with a human JH gene segment in a wild type human IgH locus (see figure 1 above). The chimeric junction have been shown to work including one that include chimeric JC intron containing truncated mouse JC intron and human JC intron (see Tanamachi, WO document art of record, US Patent 8,771,988).Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJH regions and insertion of human VDJ at the endogenous locus.
In response to applicant’s argument pertaining to Tanamachi as evident from Morrison, it is emphasized that it is Murphy who teaches that the chimeric JC intron. The reference of Morrison and Tanamachi (similar to Grosveld) is applied to the extent the art teaches that the  for genetic engineering and for the joining of variable regions to diverse constant regions. The state of the art teaches (Grosveld cited as evidence without relying on the rejection) a deletion of endogenous V, D, and J regions into which “any number of novel V regions and D and J regions can be recombined,” e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1 Example 1, Figure 1).Further, the chimeric intron as disclosed in Murphy is not expected to be a part of the final antibody molecule. Therefore, it would be obvious to one of ordinary skill in the art to genetically modify the intronic region without any impact on the functional properties of the resulting antibody (see Morrison and Tanamachi Groveled cited as evidence). Further, all the cited references emphasized the importance to maintain endogenous mouse control elements including the mouse Eμ enhancer and therefore one ordinary skill in the art would have concluded the precise position of the chimeric junction of human and mouse intronic DNA in the J/C intron irrelevant so long as, the splice site associated with the 3ꞌ JH gene segment is not affected. It should be further noted that base claims are broad in term of the location of the chimeric junction between human and mouse intronic DNA and size of mouse JC intron truncation. Therefore, absent evidence to the contrary of any unexpected and/or superior result the location of the chimeric junction between human and mouse intronic DNA and as such, the exact extent of human or mouse intronic DNA truncation that is included  in the chimeric J/C intron has no significant effect on the functional properties of the resulting antibody. 
On pages 27-28 of the applicant’s argument, applicant assert differences in phenotype(s) can reflect structural differences between the chimeric IgH loci of the mouse taught by Murphy and of the instantly recited mouse. One example is the breeding limitation recited in claims 1 and its dependent claims not under consideration in this rejection. Applicant in part rely on Macdonald which clearly state that a male mouse which is homozygous at the IgH loci and which lacks the Adam6a and Adam6b genes in its genome possesses a "severe defect in fertility." In Murphy, the loss of the Adam6 genes is evident in the process taught by Murphy to make the mouse, in which LTVEC 1 replaces the downstream portion of the human VH region. Applicant argues that as set forth in the accompanying declaration by Dr. Glenn Friedrich, the process for producing a transgenic mouse which is set forth in Murphy is not a process which provides a mouse capable of breeding as claimed and therefore is not enabling for the mouse as claimed. Applicant argues  that instant recitation of “wherein said mouse is capable of breeding 
In response to applicant’s argument that prior art does not teach breeding limitation, it is noted that base claim merely recite a method of producing a transgenic mouse and the claimed method steps are explicitly disclosed in Murphy/Green. Claims 1 and 29 do not require breeding of the mouse produced in step (iii). Dependent claim lack antecedent basis for the limitation as discussed below in indefinite rejection section. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., breeding mouse with another homozygous mouse or breeding progeny, endogenous IgH locus was maintained through at least 4 generations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Applicant's arguments and reliance on arguments filed during the prosecution of the prior applications  that relied in part on declaration  of Dr. Glenn Friedrich filed under 37 CFR 1.130, 1.131 and 1.132,do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application (see MPEP 201.06(c) IX).
On pages 28-30 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments pertaining to the teaching of Murphy, Tanamachi and Morrison that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments on record are not compelling and do not overcome the rejection of record.
Examiner’s note: Applicant is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite limitation breeding said progeny together to provide subsequent generation of mouse is vague and indefinite to the extent base claim 1 don’t require step of breeding of transgenic mouse generated in step (iii) with another mouse comprising in its germline said homozygous recombinant IgH to produce any progeny. In absence of any progeny mouse produced by the method of base claim, it is unclear how method of claim 2-4 could facilitate breeding of progeny together. The specification teaches inactivation does not involve deletion of the endogenous VDJ region or part thereof including endogenous ADAM6, but instead inactivation by insertion of human VDJ allows for the preservation of endogenous ADAM6 and thus does not risk infertility problems (see para. 229 and examples) thereby allowing male mouse of the invention to breed with female mouse comprising in its germline said homozygous recombinant IgH loci. There is no progeny produced by method of base claim and therefore steps of breeding the progeny in dependent claim is indefinite. Claims 5-6 are included in the rejection as they in part depend from the rejected base claim. Appropriate correction is required. 
Conclusion
No claims allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632